STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


Prestige Holdings, LLC,
Plaintiff Below, Petitioner                                                           FILED
                                                                                   June 25, 2020
vs.) No. 18-1133 (Monongalia County 17-C-289)                                    EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
Kourt Security Partners, LLC,
Defendant Below, Respondent



                              MEMORANDUM DECISION


        Petitioner Prestige Holdings, LLC, by counsel Sam H. Harrold III, appeals the Circuit
Court of Monongalia County’s November 27, 2018, final order dismissing its complaint with
prejudice. Respondent Kourt Security Partners, LLC, by counsel Joseph V. Schaeffer and James
A. Walls, filed a response in support of the circuit court’s order. On appeal, petitioner argues that
the circuit court erred in denying its motion to amend its civil complaint to add necessary parties
and in dismissing the case with prejudice after denying its motion for voluntary dismissal.

        This case satisfies the “limited circumstances” requirement of Rule 21(d) of the West
Virginia Rules of Appellate Procedure and is appropriate for a memorandum decision rather than
an opinion. For the reasons expressed below, the decision of the circuit court is reversed, and the
case is remanded to the circuit court with instructions to enter an order containing findings of
fact and conclusions of law sufficient for appellate review.

       In July of 2017, petitioner filed a civil complaint alleging that it loaned a total of
$250,000 to MB Security and Mitch Brozick (“Brozick”) from September of 2013 to December
of 2013. The loans were memorialized by promissory notes and secured by commercial security
agreements. According to petitioner, the loans were in default by 2014. Petitioner alleged that the
commercial security agreements pledged assets that were sold to respondent in November of
2014. Accordingly, petitioner’s suit requested judgment against respondent for $737,310.42,
which included the total amount loaned, plus interest. In September of 2017, petitioner filed a
motion for default judgment, which the circuit court granted in October of 2017. Subsequently,
respondent filed a motion to set aside the default judgment and reinstate the case to the active
docket of the court. The circuit court granted respondent’s motion in November of 2017.

       In December of 2017, petitioner filed a motion to amend the complaint to add Brozik as a
defendant as he had cosigned the loans. Further, petitioner requested that Claude J. Ryan
(“Ryan”) be added as a plaintiff because petitioner had assigned an interest in the promissory

                                                 1
note to Ryan for valuable consideration. Petitioner argued that amending the complaint would
not prejudice respondent because the parties would have ample time to respond and discovery
had not yet concluded. By June of 2018, respondent filed a written consent to amend the
complaint.

         Petitioner filed the amended complaint in October of 2018, one day prior to a previously
scheduled pretrial hearing. Due to the untimely filing of the amended complaint, the circuit court
denied petitioner’s motion to amend. The circuit court also ordered that the parties mediate the
issues within three days, a condition that was included in the scheduling order but ignored by the
parties.

        Following the circuit court’s ruling, petitioner filed a motion for voluntary dismissal
without prejudice under Rule 41(a) of the West Virginia Rules of Civil Procedure. Respondent
filed a response requesting that the circuit court defer ruling on petitioner’s motion for dismissal
until ruling on respondent’s motion for sanctions, which accompanied its response.

        The circuit court held a hearing on petitioner’s motion for voluntary dismissal and
respondent’s motion for sanctions. Ultimately, the circuit court denied respondent’s motion for
sanctions, denied petitioner’s motion for voluntary dismissal, and dismissed the case with
prejudice. With respect to the dismissal, the circuit court’s order provides simply that “good
cause exists” to dismiss the civil action with prejudice. The circuit court’s final order dismissing
the case was entered November 27, 2018. Petitioner now appeals this order.

       On appeal, we find the circuit court’s final order is inadequate to perform any meaningful
appellate review. We have previously held that circuit court orders dismissing an action must
provide detailed findings of fact:

       Appellate courts, on review, rely heavily on the trial judge’s order; the order is
       extremely important. The order often assists appellate courts in understanding
       what the trial court did and why, and good orders often rebut allegations made by
       appealing parties in briefs and arguments. If the lower tribunal is interested in
       having its decision affirmed, then the lower court should assist the appellate
       courts by providing comprehensive, well-reasoned orders. Submission of a
       comprehensive order assists an appellate court in finding a way to affirm the
       lower court’s order.

       Dismissal orders, like summary judgment orders, should contain findings of fact
       which are sufficient to provide clear notice to all parties and the reviewing court
       as to the rationale applied by the lower court. We cannot perform our function
       when the lower court simply states its ruling in an order. So that we may provide
       meaningful appellate review, the lower court needs to provide us with more than a
       simple conclusion. Therefore, we hold that a circuit court’s order granting
       dismissal should set out factual findings sufficient to permit meaningful appellate
       review.




                                                 2
P.T.P., IV, ex rel. P.T.P., III, v. Bd. of Educ. of the Cty. of Jefferson, 200 W. Va. 61, 65, 488
S.E.2d 61, 65 (1997). Here, the circuit court provided no findings of fact to justify its conclusion
that “good cause exists” to dismiss petitioner’s complaint with prejudice. Further, the circuit
court provided no legal analysis as to why dismissal was proper. Accordingly, it is necessary to
reverse the circuit court’s order and remand the matter for the entry of a new order that is
sufficient for appellate review.

        For the foregoing reasons, we reverse the circuit court’s November 27, 2018, order
dismissing petitioner’s complaint with prejudice and remand the case with instructions to the
circuit court to enter an order with findings of fact and conclusions of law sufficient for appellate
review.


                                                                           Reversed and remanded.

ISSUED: June 25, 2020

CONCURRED IN BY:
Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                 3